



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



British Columbia (Attorney General) v.
Canadian Constitution Foundation,









2020 BCCA 48




Date: 20200127

Docket: CA46296

Between:

Attorney General
of British Columbia

Respondent

(Petitioner)

And

Canadian
Constitution Foundation

Appellant

(Respondent)

And

Office of the
Information and Privacy Commissioner for British Columbia

Respondent

(Respondent)

FILE SEALED IN PART

A
partial sealing order is imposed
by order of this Court as set out in these reasons.




Before:



The Honourable Mr. Justice Tysoe

(In Chambers)




On appeal from:  An
order of the Supreme Court of British Columbia, dated
July 12, 2019 (
British Columbia (Attorney General) v. British Columbia
(Information and Privacy Commissioner)
, 2019 BCSC 1132,
Vancouver Docket S1810373).

Oral Reasons for Judgment




Counsel for the Appellant:



J.B. Maryniuk

M. Potomak





Counsel for the Respondent,
Attorney General of British Columbia:



J.D. Hughes

M.A. Witten





Counsel for the Respondent,
Office of the Information and Privacy Commissioner for British Columbia:



A.R. Hudson





Place and Date of Hearing:



Vancouver, British Columbia

January 27, 2020





Place and Date of Judgment:



Vancouver, British Columbia

January 27, 2020








Summary:

The Office of the Information
and Privacy Commissioner applies for orders relating to the sealing of
certain documents and permitting in camera proceedings.  Held: Application
allowed in part.  The confidential information received on an in camera
basis by the adjudicator under the Freedom of Information and Protection
of Privacy Act may be filed in a separate appeal book, which is
to be sealed.  The confidential information does not need to be referred to in
the factums, and it is not appropriate to have separate sealed factums. 
The aspect of the application for in camera argument referring to the
confidential information at the hearing of the appeal is referred to the
division hearing the appeal for determination, if necessary.

[1]

TYSOE J.A.
:
The Office of the Information
and Privacy Commissioner for British Columbia (OIPC) applies
for orders relating to the sealing of certain documents and permitting
in camera
proceedings
in this appeal.

[2]

The appeal arises from a request made by the appellant, Canadian
Constitution Foundation, pursuant to s. 5 of the
Freedom of Information
and Protection of Privacy Act
, R.S.B.C. 1996, c. 165 [
Act
],

for the BC Government to provide records in connection with the cost
of litigating what is commonly referred to as the Cambie Surgeries lawsuit. 
The Ministry of Attorney General withheld the information
on the basis of solicitor and client privilege pursuant to s. 14 of
the
Act
.

[3]

Canadian Constitution Foundation
requested the Commissioner under the
Act
to review the
Ministrys decision, and an adjudicator ordered the disclosure of the
information.  The adjudicators decision was quashed on judicial review
by Justice Ross in reasons indexed as 2019 BCSC 1132, and
Canadian Constitution Foundation is appealing her order.

[4]

In the hearing before the adjudicator,
the Attorney Generals initial submissions and two affidavits were
accepted for filing on an
in camera
basis pursuant to s. 56(4)(b) of the
Act
. 
Copies of the submissions and affidavits, with the confidential information
being redacted, were provided to Canadian Constitution Foundation.  The
non‑redacted documents were attached as exhibits to the
affidavit of Rebecca Rohrick (affirmed on March 21, 2019) that
was filed in the Supreme Court of British Columbia for the judicial review
proceedings, and Ross J. made a sealing order in respect of the affidavit
and non‑redacted attachments.

[5]

The OIPC is seeking the following orders:

(a)      the affidavit of Rebecca Rohrick
and non‑redacted attachments be filed in a separate appeal book,
which is to be sealed and accessible only by the Court, the OIPC and the
Attorney General;

(b)      the OIPC and the
Attorney General be permitted to file confidential versions of their factums
containing references to the confidential information, as well as public versions
of the factums with the confidential information being redacted,
and the confidential versions of the factums be sealed and accessible only
by the Court, the OIPC and the Attorney General; and

(c)      any oral argument at the hearing of the appeal
referring to the confidential information be made on an
in camera
basis
excluding the public and counsel for Canadian Constitution Foundation,
and that the court clerks notes of this oral argument be sealed
and accessible only by the Court, the OIPC and the Attorney General.

[6]

I have been provided with and reviewed
the affidavit of Rebecca Rohrick and the non‑redacted attachments.

[7]

Counsel for the Attorney General has
advised me that the Attorney General does not presently consider it
necessary to file a confidential version of his factum and
believes that any oral argument at the hearing of the appeal
can simply refer the members of the division to the confidential information
in the sealed appeal book without it being repeated in open court.

[8]

I am satisfied that the test for a
sealing order as set out in
Sierra Club of Canada v. Canada
(Minister of Finance)
, 2002 SCC 41 at para. 53,
has been satisfied with respect to the confidential information in the non‑redacted documents
attached to the affidavit of Rebecca Rohrick.  This Court must have the
same record as was before the adjudicator and Ross J., and it would
imperil the process before the OIPC if non‑redacted documents
submitted confidentially to it were later made public by the courts.  In
addition, at least some of the confidential information is subject to
solicitor and client privilege, and its disclosure would defeat the privilege. 
Like Ross J., I am not persuaded that this is an appropriate case
for the confidential information to be disclosed to counsel for Canadian Constitution
Foundation on an undertaking to keep the information confidential and to return
it upon the conclusion of the appeal.

[9]

On the other hand, I am not satisfied
that it is appropriate to make the second and third orders requested by
the OIPC.  As the Attorney General will not be making reference to
the confidential information in his factum, I do not consider
it necessary for the OIPC to refer to the confidential information in
its factum given its limited role in the appeal.  In addition, if the OIPC
does consider it to be essential to make submissions relating to the
confidential information, counsel for the OIPC may make those
submissions at the hearing of the appeal.

[10]

With respect to the request that oral argument
at the hearing of the appeal referring to the confidential information
be made on an
in camera
basis, I share the reservation
expressed by Justice Fitch in
N.E.T. v. British Columbia
,
2018 BCCA 22 (Chambers), as to whether a single justice in chambers
has jurisdiction under s. 10(2)(a) of the
Court of Appeal Act
,
R.S.B.C. 1996, c. 77, to make such an order.  In any event, it is not
critical that a determination be made on the point prior to the hearing of the appeal,
and it is preferable, in my view, for the division hearing the appeal to
make any determination that may be necessary in that regard.

[11]

In the result, I make order (a) above, I decline to make order (b) above
and I refer the application for order (c) above to the division hearing the appeal. 
Costs of the application will be in the cause of the appeal.

The Honourable Mr. Justice Tysoe


